DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 6, 7, 9, 16, 17 and 18, an antecedent basis for “the internal reservoir or region” (see claims 6, 7, 16 and 17, lines 1-2 and claims 9 and 18, line 2) has not been defined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -


Claims 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,942,649 (hereinafter Ignon 1).
Regarding claim 13, Ignon 1 shows skin treatment assembly comprising a tip (157) comprising a proximal end and a distal end; a container (defined by elements 139 and 135, see Figure 8) configured to secure to the tip along the proximal end of the tip (figure 8), wherein the container is configured to contain a liquid and  wherein at least a portion 135 of the container is configured to extend to an exterior of the skin treatment assembly; a porous member (153) configured to extend at least partially within an interior of the container such that is contact a liquid contained within the container (figure 10); and wherein the porous member is configured to extend at least partially within an interior of the tip and is configured to facilitate the transfer of liquid from the container to the distal end of the tip (column 7, line 27).
Regarding claim 14, Ignon 1 shows the porous member comprising a wicking material (column 7, line 36).
Regarding claim 16, wherein the porous member includes an “internal region” (i.e., the central portion of the porous member defines an “internal region”) and, as the porous member 153 is defined as a sponge (see column 7, lines 35-36), the internal region thereof is considered to be “at least partially hollow”, i.e., each pore defines a hollow space.
In regard to claim 17, wherein the porous member includes an “internal region” (i.e., the central portion of the porous member defines an “internal region”) and wherein the sponge applicator is considered to be flexible.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon 1 in view of US Patent Application Publication 2009/0192442 (hereinafter Ignon 2).
Regarding claim 1, Ignon 1 shows a skin treatment assembly comprising a tip (157) comprising a proximal end and a distal end; a container (defined by elements 139 and 135) configured to secure to the tip along the proximal end of the tip (figure 8), wherein the container is configured to contain a liquid and wherein at least a portion 135 of the container is configured to an exterior of the skin treatment assembly allowing a user to handle the container when using the skin treatment assembly; a porous member (153) configured to extend at least partially within an interior of the container such that is contact a liquid contained within the container (figure 10); at least one suction passageway (164) that extends to or near the tip, wherein the at least one 
Ignon 1 fails to show an abrasive member or structure. Attention is turned to Ignon 2 which shows a similar device wherein the tip comprises an abrasive member (1992B) to enhance exfoliating properties of the pad (paragraph 207, line 7). It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the abrasive member of Ignon 2 with the device of Ignon 1 to enhance exfoliating properties of the pad as taught by Ignon 2. The instant combination will at least partially abrade skin when the assembly is moved relative to skin tissue during a treatment procedure.
Regarding claim 2, Ignon 1 shows the porous member comprising a wicking material (column 7, line 27).
Regarding claim 3, Ignon 1 shows the porous member being removable and replaceable relative to the tip and the container (figure 10).
Regarding claim 4, Ignon 1 shows the porous member being semi-rigid (column 7, line
27).
Regarding claim 6, the porous member includes an internal region (as discussed above) wherein internal region is considered to be at least partially hollow (as discussed above).
Regarding claim 7, the porous member including an internal region (as discussed above) and the sponge applicator is considered to be flexible.
Regarding claim 8, the sponge member is absorbent.

Regarding claim 11, Ignon 2 shows at least one treatment material being positioned along or near the tip (paragraph 172, line 2), wherein the at least one treatment material is configured to at least partially dissolve or release in the presence of a liquid (paragraph 172, line 6).
Regarding claim 12, the instant combination of Ignon 1 and Ignon 2 shows the at least one abrasive member or structure comprises at least one abrading member protruding distally toward the distal end of the tip (Ignon 2; 1992B) (Ignon 1; 153-2).
Regarding claim 19, Ignon 2 shows at least one treatment material being positioned within the porous member (paragraph 172, line 2), wherein the at least one treatment material is configured to at least partially dissolve or release in the presence of a liquid (paragraph 172, line 6).
Regarding claim 20, Ignon 2 shows at least one treatment material being positioned along or near the tip (paragraph 172, line 2), wherein the at least one treatment material is configured to at least partially dissolve or release in the presence of a liquid (paragraph 172, line 6).

Allowable Subject Matter
s 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
The Applicant contends the prior art no longer is readable on the amended claims.  It is noted that Applicant has not given any specific reasons as to why the amended claims define over the prior art.  In any event, as discussed above in detail, the prior art disclose the structure defined in the claims as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
3/15/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754